The testimony of the witness Mullin, the plaintiff's bookkeeper, as to the balance due the plaintiff, was in no sense illegal, incompetent, or irrelevant, or subject to any of the defendants' grounds of objection assigned thereto, and the source of his information was a matter that could have been tested upon cross-examination, and, if it disclosed that his testimony was based upon improper facts or data, then an objection or motion to exclude should have been made. True, the witness was asked to use two statements as memoranda to refresh his memory, but he seems to have testified independently of the memoranda, having used the same merely to refresh his memory, and this did not make the said memoranda evidence in this case, and it does not appear to have been introduced. Singleton v. Smith, 184 Ala. 201, 63 So. 949. Nor was there objection to the nature or character of the memoranda or to the use of same by the witness. The case of Dismukes v. Tolson, 67 Ala. 386, and other cases cited by the appellants' counsel are therefore inapt.
The trial court cannot be reversed for permitting the plaintiff to introduce a carbon copy of the letters written to the defendants, as it does not appear that this evidence was probably injurious to the defendants, as said copies are not set out in the record, and, from aught that appears, the contents of same may have been merely collateral to the issue or may have been favorable to the defendant. Supreme Court rule 45 (175 Ala. xxi, 61 South. ix) amended circuit court rule 32.
The judgment of the circuit court is affirmed.
Affirmed.
McCLELLAN, SOMERVILLE and THOMAS, JJ., concur.